Per Curiam.

Having reviewed the record, we concur in the board’s findings, conclusions, and recommendation. As we said in Columbus Bar Assn. v. Clark (1996), 76 Ohio St.3d 363, 365, 667 N.E.2d 1182, 1183, “A lawyer is not required to *80serve every client who appears at his door, but once having agreed to represent a client, a lawyer must do so to the best of his ability.” Earlier we said in Disciplinary Counsel v. Greene (1995), 74 Ohio St.3d 13, 16, 655 N.E.2d 1299, 1301, that this court “cannot permit attorneys who lie either to their clients or to the court to continue practicing without interruption.” Therefore, we hereby suspend respondent from the practice of law for one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.